                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                    :
    KEVIN W. CURRYTTO,                              :
         Plaintiff,                                 :            No. 3:18-cv-01696 (JAM)
                                                    :
          v.                                        :
                                                    :
    RICHARD FUREY et al.,                           :
         Defendants.                                :


                INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

        Plaintiff Kevin W. Currytto is a prisoner in the custody of the Connecticut Department of

Correction. He has filed a complaint pursuant to 42 U.S.C. § 1983 alleging in principal part that

prison officials were deliberately indifferent to his serious mental health needs. For the reasons

set forth below, I will dismiss the complaint in part and allow certain claims to proceed against

two defendants.

                                                BACKGROUND

        Plaintiff is a sentenced prisoner at Osborn Correctional Institution. His amended

complaint names the following defendants: PRN Brian Bracci, Correctional Officer Greaves,

Correctional Officer Hutton, Dr. M. Frayne, Dr. Gaw, Dr. Leonard Santassico, Health Services

Administrator Richard Furey, LPC Matthew Clarke, Nurse/Health Services Grievance

Coordinator Sharon Beckford, Parole Officer Roman, Social Worker Kevin Powers, Warden G.

Wright, and six John Doe Correctional Officers. 1

        The following allegations from the complaint are accepted as true for purposes of the

Court’s initial review. Currytto has been diagnosed with anxiety disorder, bipolar disorder, and



1
 The complaint misspells the name of defendant Richard Furey as “Richard Fury.” The Clerk of Court is directed to
correct the caption of this case to name “Richard Furey” as the lead defendant.

                                                        1
delusional disorder, and is “sometimes considered to be schizoaffective.” Doc. #10 at 7.

Specifically, he has a “traumatic history” with the police spanning 25 years; his delusions, which

typically concern police activity, provoke schizoaffective responses. Id. at 8.

       Prior to September 26, 2017, Currytto was under the care of Dr. Leonard Santassico at

Walker Correctional Institution. Ibid. Dr. Santassico became concerned about Currytto’s mental

health after Currytto began suffering paranoid delusions. Ibid. Accordingly, Dr. Santassico raised

Currytto’s medical needs score from level 3 to level 4 and arranged for Currytto’s transfer to

Osborn. Ibid.

       Once he was transferred to Osborn on September 26, 2017, Currytto was admitted to the

G-Block Mental Health Unit under the care of Dr. Gaw and Dr. M. Frayne. Id. at 7. During his

time in G-Block, Currytto met with Clarke for several therapy sessions. Ibid. On or about

December 17, 2017, Currytto’s medical needs score was lowered to a level 3 and he was

transferred to general population and assigned to Clarke’s caseload. Ibid. Currytto was to be

“closely monitored” and provided with outpatient health services, including meetings with a

mental health professional at least once every 30 days. Id. at 8-9.

       Clarke met with Currytto for a therapy session on December 22, 2017, and he told

Currytto that he would be called to individual and group therapy sessions. Id. at 9. Clarke then

appeared at Currytto’s mental health parole sentencing hearing on January 10, 2018. Id. But then

from January 10 to May 1, 2018, Clarke provided no treatment to Currytto; he did not create a

treatment plan for Currytto and did not schedule or call Currytto to individual or group therapy

sessions. Ibid. To make matters worse, Clarke falsely indicated on Currytto’s medical file that he

had provided treatment to Currytto on January 15, 2018, March 5, 2018, April 6, 2018, and April

10, 2018. Id. at 10. According to Currytto, Dr. Gaw and Dr. Frayne failed to adequately



                                                 2
supervise Clarke during this time and thereby contributed to the mental health deterioration

Currytto suffered due to his lack of treatment. Id. at 10-11.

        On April 24, 2018, Currytto received copies of his medical records and discovered

Clarke’s falsification of his mental health record. Id. at 12. On the same day, Currytto reported

Clarke to the Warden’s Office for failing to provide treatment and falsifying his medical records.

Ibid. On April 26, 2018, Warden Wright informed Currytto that a copy of Currytto’s report

would be passed along to Furey. Id. at 43. Furey did not interview Currytto, investigate, or

“otherwise respond administratively” to the report. Id. at 12.

       Currytto also filed an inmate grievance against Clarke. Ibid. On April 30, 2018, Currytto

met with Dr. Frayne to discuss his grievance. Id. at 13. At this grievance review meeting,

Currytto told Dr. Frayne that he felt his therapeutic relationship with Clarke had broken down,

and that he no longer wished to be treated by Clarke. Ibid. According to Currytto, Dr. Frayne

treated him as a “problematic inmate” for filing the inmate grievance. Id. at 12. Currytto had

secured video evidence to show that he was not released from his housing unit at the dates and

times Clarke had indicated they met for therapy sessions, and he informed Dr. Frayne that he had

this evidence in his possession. Id. at 13-14. However, Dr. Frayne was “disinterested” and

“indifferent.” Id. at 14. Dr. Frayne took no action to correct Currytto’s record, investigate or

discipline Clarke, or mend the therapeutic relationship between Currytto and Clarke. Ibid. He

also took no action to secure alternate means of treatment for Currytto given what Currytto felt to

be the irreparable breakdown in the therapeutic relationship between himself and Clarke. Id. at

15. Instead, Dr. Frayne disposed of Currytto’s grievance by indicating that “no further action”

was required. Id. at 14.




                                                  3
       On May 1, 2018, pursuant to Dr. Frayne’s referral, Currytto was called down to the

mental health unit to meet with Clarke for treatment. Id. at 14. Currytto told Clarke that he no

longer wished to meet with him due to Clarke’s falsification of his record. Id. at 16. Clarke

responded that he had “see[n]” Currytto in the main hallway of Osborn. Currytto challenges the

accuracy of this statement, contending that he had only seen Clarke once in the hallway. Ibid.

Currytto felt that his mental health was deleteriously affected by this session. Ibid. On May 1,

2018, he filed a second grievance against Dr. Frayne for failing to investigate Currytto’s first

grievance and to provide Currytto with treatment, and against Clarke. Id. at 16-17.

       According to Currytto, RN Beckford and Furey were responsible for overseeing the

grievance system. Id. at 17. He claims they were “deliberately indifferent” in their management

of the grievance system, and that their failures to correct the system, which in turn prevented the

proper and timely investigation of his complaints, prevented him from receiving timely medical

treatment. Id. at 18-19.

       On June 6, 2018, Clarke called Currytto to G-Block for a treatment session. Id. at 19.

Currytto again informed Clarke that he no longer wished to receive treatment from him.

According to Currytto, Dr. Frayne and Clarke were “attempting to create the impression that [he]

was suffering delusions” regarding his complaints about them both. Id. at 20. All of this caused

Currytto’s mental health to further deteriorate, and he had “numerous schizoaffective/delusional

clashes” with Osborn staff members. Ibid. Officers Hutton and Greaves contacted G-Block with

their concerns about Currytto’s mental health. Id. at 21. Subsequently, Kevin Powers, a social

worker, interviewed Currytto and took him onto his own caseload on July 11, 2018, at which

point Currytto began receiving medical treatment once more. Ibid.




                                                 4
        Furey disposed of Currytto’s May 1 complaint without investigation on September 21,

2018. Id. at 22. Although Currytto was supposed to be closely monitored, he received an

outpatient healthcare response on only five occasions between January 10, 2018 and July 11,

2018 (January 10, 2018, April 30, 2018, May 1, 2018, June 6, 2018, July 11, 2018). Id. at 23.

Moreover, Currytto received no mental health treatment between January 10, 2018, and May 1,

2018. Ibid. Although Clarke attempted to resume treatment on May 1, 2018, and again on June 6,

2018, Currytto no longer wished to be in his care due to the breakdown in the therapeutic

relationship. Ibid.

                                                  DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a government entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010). 2

        In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to



2
  The Court limits its review for purposes of 28 U.S.C. § 1915A to federal law claims. That is because the core
purpose of an initial review order is to make a speedy initial screening determination of whether the lawsuit may
proceed at all in federal court and should be served upon any defendant. If there were no facially plausible federal
law claims against any of the named defendants, then the Court would decline to exercise supplemental jurisdiction
over any state law claims pursuant to 28 U.S.C. § 1367. See also Nicholson v. Lenczewski, 356 F. Supp. 2d 157,
165-66 (D. Conn. 2005). Because Currytto has asserted facially plausible federal claims, the validity of his
accompanying state law claims may be appropriately addressed in the usual course by way of a motion to dismiss or
a motion for summary judgment.

                                                         5
plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

Corp. v. Twombly, 550 U.S. 554, 570 (2007). Notwithstanding the rule of liberal interpretation of

a pro se complaint, a pro se complaint may not survive dismissal if its factual allegations do not

meet the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

387 (2d Cir. 2015).

        Currytto alleges claims for violation of the Americans with Disabilities Act (ADA), for

First Amendment retaliation, for Eighth Amendment deliberate indifference to serious medical

needs, and for Fourteenth Amendment denial of due process and equal protection of the law. He

seeks damages, declaratory relief, and injunctive relief.

        As a threshold matter, absent a waiver, the Eleventh Amendment bars claims for money

damages against state officials in their official capacities. See Kentucky v. Graham, 473 U.S.

159, 169 (1985). To the extent that Currytto seeks monetary damages from the defendants in

their official capacities, such official-capacity claims are dismissed pursuant to 28 U.S.C.

§ 1915A(b)(2). Additionally, because Currytto fails to allege facts to show any ongoing

constitutional violation, I will dismiss his official-capacity claims against defendants for

declaratory or injunctive relief. See Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247,

254 (2011); Ward v. Thomas, 207 F.3d 114, 119-20 (2d Cir. 2000). I will accordingly review

Currytto’s claims for monetary damages against the defendants in their individual capacities

only.

        Americans with Disabilities Act (ADA)

        Currytto alleges that defendants Clarke, Frayne, and Furey violated Title II of the ADA

by failing to provide him with reasonable accommodations for his delusional disorder and

schizoaffective disorder. Doc. #1 at 12-13. Additionally, Currytto alleges that these same



                                                  6
defendants excluded him from mental health treatment services in violation of Title II of the

ADA. Id. at 14.

       The ADA does not “appl[y] to claims regarding the quality of medical services provided

by correctional departments or provide a remedy for medical malpractice.” Montgomery v. Dep’t

of Corr., 2017 WL 5473445, at *2 (D. Conn. 2017). Moreover, the fact that a disabled prisoner is

subject to adverse treatment does not constitute a violation of the ADA’s anti-discrimination

provision absent evidence that the adverse treatment was by reason of the prisoner’s disability.

See Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64, 72 (2d Cir. 2016) (discussing elements of

ADA claim in prison context). Accordingly, courts “routinely dismiss ADA suits by disabled

inmates that allege inadequate medical treatment, but do not allege that the inmate was treated

differently because of his or her disability.” Elbert v. N.Y. State Dep’t of Corr. Servs., 751 F.

Supp. 2d 590, 595 (S.D.N.Y. 2010); Nails v. Laplante, 596 F. Supp. 2d 475, 481-82 (D. Conn.

2009) (dismissing inmate’s ADA claim, which focused on inadequate medical care, because the

complaint “d[id] not include any non-conclusory allegations of discriminatory animus or ill will

based on his disability and identifie[d] no program he could not participate in or any service that

was denied as a result of his disability”).

       Currytto does not allege facts to suggest that he was treated adversely because of his

disability. He claims that the defendants provided him with inadequate mental health treatment

for his schizophrenia, but he alleges no facts suggesting that this was due to his disability.

Because his complaint goes to the inadequacy of treatment for his disability rather than

discriminatory action motivated by his disability, he has failed to allege a plausible claim for

relief under the ADA. See Gonzalez v. Maurer, 2017 WL 4531685, at *3 (D. Conn. 2017)

(dismissing prisoner’s ADA claims based on denial of eye care, because the prisoner’s complaint



                                                  7
“is that he has not received treatment for his vision, not that any vision disability prompted any

of the defendants to discriminate against or disadvantage him”). Therefore, I will dismiss

Currytto’s ADA discrimination claims.

       First Amendment

       Currytto’s complaint may be construed to attempt to state a claim for First Amendment

retaliation against Clarke and Dr. Frayne. Clarke and Dr. Frayne allegedly violated Currytto’s

right to free speech under the First Amendment by retaliating against him for submitting

complaints and grievances.

       To state a First Amendment free-speech retaliation claim, a plaintiff must demonstrate:

(1) that he was engaged in constitutionally protected speech activity, (2) that the defendant took

adverse action against him, and (3) that there was a causal connection between the protected

activity and the adverse action. See Dolan v. Conolly, 794 F.3d 290, 294 (2d Cir. 2015).

       Currytto satisfies the first requirement because filing grievances or lawsuits against

correctional staff is protected activity. See Davis v. Goord, 320 F.3d 346, 352-53 (2d Cir. 2003).

However, Currytto fails to show which actions taken by Clarke and Dr. Frayne constituted

“adverse actions.” For purposes of a retaliation claim, adverse actions would plausibly “deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional

rights.” Davis, 320 F.3d at 353. Currytto alleges only that Dr. Frayne treated him as a

“problematic inmate” because he filed a grievance. Doc. #10 at 12. Beyond these allegations that

Dr. Frayne treated him “cavalierly,” as if he were a “bother,” Currytto does not allege with any

specificity the retaliatory actions taken by Dr. Frayne. Doc. #10 at 14. “Because claims of

retaliation are easily fabricated, the courts consider such claims with skepticism and require that




                                                 8
they be supported by specific facts; conclusory statements are not sufficient.” Riddick v. Arnone,

2012 WL 2716355, at *6 (D. Conn. 2012); Dolan, 795 F.3d at 295 (same).

       Even construing Currytto’s allegations liberally, the facts do not sufficiently state a claim

for First Amendment retaliation against LP Clarke and Dr. Frayne. Currytto has relatedly not

alleged any facts to support a retaliation claim against John Does 1-6. Accordingly, I will dismiss

all First Amendment claims against all defendants.

       Eighth Amendment

       The Eighth Amendment prohibits prison officials from being deliberately indifferent to

the serious medical needs of prisoners in their custody. See Estelle v. Gamble, 429 U.S. 97, 104

(1976). A prisoner who claims deliberate indifference to a serious medical need must satisfy two

requirements. First, there is an objective requirement—that the prisoner’s medical need was

sufficiently serious. See Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013); Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). Second, there is a subjective

requirement—that the defendant have acted recklessly. See Spavone, 719 F.3d at 138. It is not

enough to allege simple negligence or negligent medical malpractice; instead, a prisoner must

show that the defendant acted with the equivalent of a criminally reckless state of mind with

respect to the prisoner’s medical needs. See Hilton v. Wright, 673 F.3d 120, 122-23 (2d Cir.

2012); Collazo v. Pagano, 656 F.3d 131, 135 (2d Cir. 2011) (per curiam).

       Currytto has sufficiently alleged facts to show that he has a serious medical need. He

alleges that he suffers from anxiety disorder, bipolar disorder, delusional disorder, and

schizophrenia. See Young v. Choinski, 15 F. Supp. 3d 194, 199 (D. Conn. 2014) (noting that “[i]n

the context of mental health needs, propensities to attempt suicide, harm oneself, and/or exhibit

severe depression or anxiety attacks have been viewed as ‘sufficiently serious’) (collecting



                                                 9
cases); Mack v. Semple, 2016 WL 6902398 at *4 (D. Conn. 2016) (noting that “the need for

mental health treatment has generally been deemed to be ‘sufficiently serious’ for purposes of a

deliberate indifference claim”) (internal quotations and citations omitted); Guglielmoni v.

Alexander, 583 F. Supp. 821, 826 (D. Conn. 1984) (“Treatment of mental disorders of a mentally

disturbed inmate is…a serious medical need.”). As to the subjective requirement, I will analyze

the claims against each defendant separately.

       Currytto has alleged sufficient facts to suggest that defendant Clarke was aware of his

serious mental health conditions and his need for regular treatment and acted with deliberate

indifference to his medical condition. Clarke’s disregard for the risk of harm Currytto would be

exposed to if he did not see his therapist for five months in a correctional setting where he was

not at liberty to seek alternative medical treatment rises to the level of an Eighth Amendment

deliberate indifference claim. See Stevens v. Goord, 535 F. Supp. 2d 373, 388 (S.D.N.Y. 2008)

(“While disagreements regarding choice of treatment are generally not actionable under the

Eighth Amendment, judgments that have no sound medical basis, contravene professional norms,

and appear designed simply to justify an easier course of treatment (in this case, no treatment)

may provide the basis of a claim.”). If Clarke falsified records of treatment as Currytto alleges,

then this is additional evidence of deliberate indifference. Accordingly I will allow Currytto’s

deliberate indifference claim against Clarke to proceed.

       Currytto alleges claims of failure to supervise against Dr. Frayne, Dr. Gaw, and Furey.

Although “[a] supervisor may not be held liable under § 1983 merely because his subordinate

committed a constitutional tort,” the Second Circuit has made clear that “a supervisor may be

found liable for his deliberate indifference to the rights of others by his failure to act on

information indicating unconstitutional acts were occurring or for his gross negligence in failing



                                                  10
to supervise his subordinates who commit such wrongful acts, provided that the plaintiff can

show an affirmative causal link between the supervisor’s inaction and her injury.” Poe v.

Leonard, 282 F.3d 123, 140 (2d Cir. 2002); see also Raspardo v. Carlone, 770 F.3d 97, 116-17

(2d Cir. 2014) (extensive discussion of supervisory liability requirements under § 1983).

       Currytto alleges that Frayne, Gaw, and Furey knew or should have known that Clarke

lapsed in his treatment of Currytto for several months and that they did not direct a change in

Clarke’s behavior or offer alternative treatment to Currytto. Although Currytto alleges specific

facts concerning Dr. Frayne’s awareness of Clarke’s alleged misconduct (Doc. #10 at 13-15), he

does not allege sufficient facts to show that Gaw or Furey were not only contemporaneously

aware of Clarke’s alleged misconduct but that their failure to supervise Clarke caused injury to

Currytto. I will allow the claim for deliberate supervisory indifference proceed as to Frayne but

not as to any other defendant.

       Nor does Currytto allege sufficient facts to advance a deliberate indifference claim

against Warden Wright. To the contrary, Currytto alleges that Wright received a copy of

Currytto’s complaint and informed him that he would pass the complaint along to Furey. As a

non-medical staff member, Wright is entitled to defer to the medical staff. See Siminauski v.

Sean, 2017 WL 391425, at *4 (D. Conn. 2017). Accordingly, the claim against Wright is

dismissed.

       Due process

       Currytto claims that various defendants violated his rights under the Due Process Clause

of the Fourteenth Amendment. He alleges that Nurse/HSGC Beckford received his Health

Services Request on May 7, 2018, and forwarded it to Furey on or about the same day, but that

Furey did not respond to or dispose of the request in a timely manner. He also alleges that Dr.



                                                11
Frayne and Furey failed to properly investigate his complaints against Clarke—and, in the case

of the latter, his complaints against Dr. Frayne.

       “It is well-established that inmate grievance programs created by state law are not

required by the Constitution and consequently allegations that prison officials violated those

procedures do[] not give rise to a cognizable § 1983 claim.” Solek v. Naqvi, 2016 WL 7427213,

at *3 (D. Conn. 2016) (internal quotation marks and citations omitted). Accordingly, I will

dismiss Currytto’s due process claim for failure of defendants to respond to grievances.

       Equal Protection

       Currytto brings a Fourteenth Amendment equal protection claim against Dr. Frayne,

Furey, and Clarke. He alleges that he “experience[ed] disparate impact [and] disparate treatment”

because Dr. Frayne, Furey, and Clarke failed to provide him with mental health treatment and

investigate his requests for review of his treatment.

       The Supreme Court has recognized that “[t]he Equal Protection Clause of the Fourteenth

Amendment commands that no State shall ‘deny to any person within its jurisdiction the equal

protection of the laws,’ which is essentially a direction that all persons similarly situated should

be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting

Plyler v. Doe, 457 U.S. 202, 216 (1982)). A plaintiff may state a violation of the Equal

Protection Clause under the “class of one” theory. To state a valid class-of-one claim, a plaintiff

must allege that he “has been intentionally treated differently from others similarly situated and

that there is no rational basis for the difference in treatment.” Village of Willowbrook v. Olech,

528 U.S. 562, 564 (2000). Here, Currytto has failed to allege that he was intentionally treated

differently from similarly situated inmates, let alone that the reason for the different treatment




                                                    12
was discrimination. Accordingly, I will dismiss the Fourteenth Amendment equal protection

claim.

         Remaining defendants

         Although the complaint names additional defendants including Dr. Santassico, P.O.

Roman, APRN Bracci, C.O. Greaves, C.O. Hutton, and social worker Kevin Powers, the body of

the complaint does not include allegations of fact to show that they were personally involved in

any of the alleged misconduct. Accordingly, all claims against these defendants are dismissed

without prejudice.

                                           CONCLUSION

         In accordance with the foregoing analysis, the Court enters the following orders:

         The Eighth Amendment claim for deliberate indifference to medical needs may proceed

against defendants Clarke and Frayne in their individual capacities. All other claims against all

other defendants are DISMISSED without prejudice to Currytto’s filing of an amended

complaint by May 29, 2019 with any additional allegations if he believes in good faith that there

are facts that would allow for a valid claim to be asserted against any defendant.

         (1)    The Clerk shall verify the current work addresses of defendants Clarke and

Frayne with the Department of Correction Office of Legal Affairs, mail a waiver of service of

process request packet to each defendant at the address provided within twenty-one (21) days of

this Order, and report to the court on the status of those waiver requests on the thirty-fifth day

after mailing. If any defendant fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service on the defendant in his or her

individual capacity and the defendant shall be required to pay the costs of such service in

accordance with Federal Rule of Civil Procedure 4(d).



                                                 13
       (2)     The Clerk shall send plaintiff a copy of this Order.

       (3)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (4)     Defendants Clarke and Frayne shall file their responses to the complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to them. If the defendants choose to file an

answer, they shall admit or deny the allegations and respond to the cognizable claims recited

above. They may also include all additional defenses permitted by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (6)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (7)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)     If plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that plaintiff MUST notify the court. Failure to do so can result in

the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated.

Plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If plaintiff has

more than one pending case, he should indicate all of the case numbers in the notification of




                                                  14
change of address. Plaintiff should also notify the defendant or the attorney for the defendant of

his new address.

        (9)      Plaintiff shall utilize the Prisoner Efiling Program when filing documents with the

court. Plaintiff is advised that the Program may be used only to file documents with the court. As

local court rules provide that discovery requests are not filed with the court, discovery requests

must be served on defendants’ counsel by regular mail.

        (10)     Currytto’s Motion for Appointment of Counsel (Doc. #3) is DENIED without

prejudice. He may renew the motion at a later stage of the litigation of this case and is advised to

discuss this case with an attorney or attorneys at the Inmate Legal Aid Program. 3

        SO ORDERED this 30th day of April 2019 at New Haven, Connecticut.

                                                                             /s/ Jeffrey Alker Meyer
                                                                             Jeffrey Alker Meyer
                                                                             United States District Judge




3
 Attorneys at the Inmate Legal Aid Program may be contacted at the following address and telephone number:
Inmate Legal Aid Program, Bansley | Anthony | Burdon, LLC, 265 Orange Street, New Haven, CT 06510,
Tel. 1-866-311-4527 or 1-203-776-1900.

                                                      15
